      Case 2:21-cr-00084-MCE Document 20 Filed 07/26/21 Page 1 of 3


1

2

3

4

5

6

7

8                           UNITED STATES DISTRICT COURT

9                          EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                No. 2:19-CR-00161-MCE
12                 Plaintiff,
          v.
13                                            SECOND AMENDED RELATED
     JOHN EBY,                                CASE ORDER
14
                  Defendant.
15   _______________________________/
16                                            No. 2:20-CR-00010-TLN
     UNITED STATES OF AMERICA,
17
                   Plaintiff,
18
          v.
19
     ANITA VIJAY and JAI VIJAY,
20
                  Defendants.
21   _______________________________/
22   UNITED STATES OF AMERICA,                No. 2:21-CR-00032-TLN
23
                   Plaintiff,
24        v.
25
     MARIELA PANGANIBAN,
26
                  Defendant.
27   _______________________________/

28
                                          1
           Case 2:21-cr-00084-MCE Document 20 Filed 07/26/21 Page 2 of 3


1     UNITED STATES OF AMERICA,                          No. 2:21-CR-00050-TLN

2                        Plaintiff,
3              v.
4     LIANA KARAPETYAN,
5                  Defendant.
6     _______________________________/

7     UNITED STATES OF AMERICA,                          No. 2:21-CR-00084-KJM

8                        Plaintiff,
9              v.

10    AKOP ATOYAN,

11                 Defendant.
      _______________________________/
12

13            An examination of the above-entitled criminal actions reveals that these actions

14   are related within the meaning of Local Rule 123(a) (E.D. Cal. 1997). The actions are

15   based on the same or similar claims, the same property transaction or event, similar

16   questions of fact and the same questions of law and would therefore entail a substantial

17   duplication of labor if heard by different judges. Accordingly, the assignment of the

18   matters to the same judge is likely to effect a substantial savings of judicial effort and is

19   also likely to be convenient for the parties.

20            The parties should be aware that relating the cases under Local Rule 123 merely

21   has the result that both actions are assigned to the same judge; no consolidation of the

22   action is effected. Under the regular practice of this court, related cases are generally

23   assigned to the district judge and magistrate judge to whom the first filed action was

24   assigned.

25   ///

26   ///

27   ///

28   ///
                                                     2
       Case 2:21-cr-00084-MCE Document 20 Filed 07/26/21 Page 3 of 3


1           IT IS THEREFORE ORDERED that the action denominated No. 2:20-CR-00010-

2    TLN, United States of America v. Anita Vijay and Jai Vijay, No. 2:21-CR-00032-TLN,

3    United States of America v. Mariela Panganiban, 2:21-CR-00050-TLN, United States of

4    America v. Liana Karapetyan, and 2:21-CR-00084-KJM, United State of America v. Akop

5    Atoyan are reassigned to Senior District Judge Morrison C. England, Jr. for all further

6    proceedings, and any dates currently set in these reassigned case only are hereby

7    VACATED. The caption on documents filed in the reassigned cases shall be shown as

8    2:20-CR-00010-MCE, 2:21-CR-00032-MCE, 2:21-CR-00050-MCE and 2:21-CR-00084-

9    MCE.

10          IT IS FURTHER ORDERED that the Clerk of the Court make appropriate

11   adjustment in the assignment of criminal cases to compensate for this reassignment.

12          IT IS SO ORDERED.

13   Dated: July 26, 2021

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  3
